Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Glorioso (US 9,616,382) in view of Tohara (US 2017/0348246).
Claims 1 and 19
Glorioso discloses a humidity control system (2) comprising a two-way humidity control material/humectant (24); an oxygen absorbing composition (26) comprising terpene/oleic acid blended with the humidity control material/metal enhancer to form a mixture (see column 5 lines 45-48 and column 6 lines 21-32); and a package (20) 
Claims 2 and 3
Glorioso further discloses the package comprising a coating of nonwoven fabric being polyethylene (see column 5 lines 58-61 and column 7 lines 1-2).
Claim 7

Claim 8
Glorioso discloses saturated salt solutions are known to control humidity (see column 1 lines 22-26), wherein the humectant material includes water salt solutions (column 6 lines 40-43).  
Claim 13
Glorioso further discloses the humidity control, substance including lemon oil/ascorbic acid housed in the package with the humidity control material and the terpene (see column 3 line 11-12).
Claim 14
Glorioso further discloses a humidity indicator card (100) attached to the package, the humidity indicator card usually includes a visible indicator to the user indicating when the humidity level of an environment exceeds or drops below a predetermined level (see column 1 lines 47-53).
Claim 20
Glorioso further discloses the humectant material blends with glycerol at a temperature of between about 95 to 100 degrees Fahrenheit, in order to maintain a certain relative humidity (see column 6 lines 60-67 and column 7 lines 1-11).  Glorioso further discloses the oxygen absorbing material and the humectant material are included in a single package (see column 7 lines 49-64).  Glorioso does not specifically disclose the temperature at which the terpene is blended with glycerin.  However, it would have been obvious to one of ordinary skill in the art to have the terpene blended to glycerol at a 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glorioso (US 9,616,382) and Tohara (US 2017/0348246) as applied to claim 3 above, and further in view of Foust (US 2006/0144726).
Glorioso discloses the package includes a polymer material (see column 2 line 58).  Glorioso does not specifically discloses polypropylene spunbound material.  However, Foust discloses a package (34) for containing a humidity control substance (see [0034]), wherein the package comprises polypropylene (see [0032]).  It would have been obvious to one of ordinary skill in the art to modify the package of Glorioso formed from polypropylene material as taught by Foust since it has been held to be within the general skill of a worker in the art to select a known material because polypropylene is known and common for packages used for holding humidity control substances.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glorioso (US 9,616,382) and Tohara (US 2017/0348246) as applied to claim 1 above, and further in view of Kobayashi (US 2013/0220353).
Glorioso as modified discloses the humectant could include scented and/or flavor materials.  Glorioso as modified discloses d-limonene/terpene.  Glorioso as modified does not discloses the terpene comprising one or more of Linalool, Myrcene, a-Pinene, Humulene, and Beta-.

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the combination of the teachings of Glorioso and Tohara does not disclose the required quantity by weight of mixture, the examiner points out that the required feature is obvious depending the required or desired strength of the oxygen absorber with respect to the humectant material.   It is noted that applicant’s specification, paragraph [0021], does not disclose any criticality for the required percentage of the weight by mixture of the terpene.  Regarding applicant’s argument that Glorioso does not disclose a two way humidity control material, the examiner disagrees.  Glorioso discloses a humectant (24) which is considered a two-way humidity control material because it control and/or maintain moisture or relative humidity within an environment (see column 2 lines 36-38 and column 6 lines 60-64).  With respect to the terpene that provides fragrance and flavor, the examiner points out that after Glorioso is modified by Tohara the terpene/d-limodene would provide fragrance and flavor.  The examiner points out that limonene is a major component in the oil of citrus fruit peels, which is a flavoring agent in food See limonene NPL document in 892 form.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736